Citation Nr: 0837839	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  07-10 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a lumbar spine 
disability, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967 and from October 1969 to March 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
20 percent rating for a lumbar spine disability.  

The Board notes that the veteran filed a notice of 
disagreement for entitlement to a total disability rating for 
compensation based on individual unemployability in July 
2006, for which the RO issued a March 2007 statement of the 
case.  However, the record does not show that the veteran 
filed a timely appeal on that issue.  His appeal form 
specifically stated that he was only appealing the issue of 
an increased rating for a low back disability.  Therefore, 
entitlement to an increased rating for a lumbar spine 
disability is the only issue before the Board at this time.  

The veteran's representative raised the issue of entitlement 
to an increased rating for hypertension in an October 2008 
letter.  That claim has not been adjudicated by the RO and no 
appeal has been perfected.  Therefore, the Board does not 
have jurisdiction of that claim and it is referred to the RO 
for the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In an October 2008 statement, the veteran requested a travel 
board hearing to be held at the RO in St. Petersburg, 
Florida.  As such a hearing has not yet been conducted, the 
RO should schedule such a hearing. 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2007).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a travel board 
hearing in connection with his appeal to 
be held at the RO in St. Petersburg, 
Florida. 
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

